EXHIBIT 10.6 EXECUTION COPY WARRANT AGREEMENT dated as of March 9, 2012, by and among PULSE ELECTRONICS CORPORATION (formerly known as TECHNITROL, INC.) and THE HOLDERS FROM TIME TO TIME OF THE WARRANTS ISSUED HEREUNDER TABLE OF CONTENTS Page ARTICLE I Definitions ARTICLE II Issuance and Exercise of Warrants SECTION 2.01. Issuance of Warrants; Manner of Exercise; Vesting 6 SECTION 2.02. When Exercise Effective 7 SECTION 2.03. Delivery of Stock Certificates, etc.; Charges, Taxes and Expenses 7 ARTICLE III Adjustments and Other Rights SECTION 3.01. Adjustments 8 SECTION 3.02. Stock Splits, Subdivisions, Distributions of Common Stock, Reclassifications or Combinations 8 SECTION 3.03. Rights, Options or Warrants Issue 9 SECTION 3.04. Adjustments for Other Distributions 10 SECTION 3.05. Adjustment for Cash Dividends 11 SECTION 3.06. Adjustment for Tender Offer 12 SECTION 3.07. Statement Regarding Adjustments 13 SECTION 3.08. De Minimis Adjustments; Rounding of Calculations 13 SECTION 3.09.
